Order entered October 14, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01007-CV

               IN RE THE COMMITMENT OF MARCUS QUIN BUTLER

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV-1870003-S

                                            ORDER
       Before the Court is court reporter Debi Harris’s October 10, 2019 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than November 12, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE